Case: 10-30113        Document: 00511154674              Page: 1      Date Filed: 06/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                                      June 25, 2010

                                          No. 10-30113                                Lyle W. Cayce
                                        Summary Calendar                                   Clerk



KEVIN STERLING,

                                                         Plaintiff-Appellant
v.

CITY OF NEW ROADS; COLUMBIA CASUALTY COMPANY,

                                                         Defendants-Appellees




                      Appeal from the United States District Court
                         For The Middle District of Louisiana
                                Civil Action No. 08-cv-424


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for this reason:
        Mr. Sterling took leave from his employment with the City of New
Roads pursuant to the Family Medical Leave Act. When his leave expired,
Mr. Sterling did not furnish his employer with certification that he was able
to resume work. Mr. Sterling’s failure to provide the City with certification of
his fitness for duty bars his action claiming entitlement to reinstatement
under 29 U.S.C. § 2614(a). The district court correctly rendered judgment to

        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
   Case: 10-30113   Document: 00511154674       Page: 2   Date Filed: 06/25/2010



                                 No. 10-30113

this effect.
      Mr. Sterling admitted in his deposition that he received notice advising
him of his rights and obligations under COBRA. He deliberately elected not
to continue COBRA coverage. No reasonable jury could conclude that Mr.
Sterling received no communication from the City. The district court correctly
rendered judgment that Mr. Sterling’s claim regarding COBRA is meritless.
      Judgment AFFIRMED.